Citation Nr: 9930626	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-42 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee 
condition.

2. Entitlement to an initial evaluation in excess of 10 
percent for service-connected low back strain.

3. Entitlement to an initial compensable evaluation for 
service-connected tendonitis of the left wrist with a 
ganglion cyst.

4. Entitlement to an initial compensable evaluation for 
service-connected flexion deformity of the third, fourth, 
and fifth digits of the left foot.

5. Entitlement to an initial compensable evaluation for 
service-connected deviated nasal septum.

6. Entitlement to an initial evaluation in excess of 10 
percent for service-connected ethmoid sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1974 to July 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which found the claim for service connection for a 
left knee condition to be not well grounded.  The RO further 
granted service connection, effective August 1, 1994, for the 
following disabilities:  low back strain with a 10 percent 
evaluation; tendonitis of the left wrist with a ganglion cyst 
with a noncompensable evaluation; flexion deformity of the 
third, fourth, and fifth digits of the left foot with a 
noncompensable evaluation; deviated nasal septum with 
a noncompensable evaluation; and ethmoid sinusitis with a 
noncompensable evaluation.  By rating decision in October 
1998, the RO granted an evaluation of 10 percent for service-
connected ethmoid sinusitis, effective August 1, 1994.  

The Board notes that the veteran timely filed a notice of 
disagreement and substantive appeal on the issues of service 
connection for an upper back condition, right knee condition, 
ear problem, rib injury, and dry scalp as well.  By rating 
decision in October 1998, the RO granted service connection, 
effective August 1, 1994, for the following:  interscapular 
strain of the thoracic spine with a 10 percent evaluation; 
chronic right knee pain with a noncompensable evaluation; 
bilateral otitis media/otitis externa with a noncompensable 
evaluation; costal costochondritis with a noncompensable 
evaluation; and seborrhea dermatitis of the scalp with a 
noncompensable evaluation.  

The October 1998 decision represented a full grant of 
benefits sought with respect to the veteran's claims of 
entitlement to service connection for the above enumerated 
disabilities.  As the veteran did not express disagreement 
with the "down-stream" issue of the percentage evaluation 
assigned, such matter is not before the Board.  See Grantham 
v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997); see also Holland 
v. Gober, 10 Vet. App. 433, 435 (1997) (per curiam).

The Board further notes that the veteran timely perfected an 
appeal on the issues of entitlement to service connection for 
bronchopneumonia, ankle pain, plantar wart of the left foot; 
and residuals of an eye infection.  At the July 1999 hearing 
the veteran requested that these issues be withdrawn from 
consideration and submitted a statement in writing to that 
effect.  A substantive appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (1998).  Therefore, the issues of entitlement to 
service connection for bronchopneumonia, ankle pain, plantar 
wart of the left foot; and residuals of an eye infection are 
not before the Board.

The claims for increased initial evaluations for service-
connected low back strain, left wrist condition, flexion 
deformity of the toes of the left foot, deviated nasal 
septum, and ethmoid sinusitis will be discussed in the Remand 
portion of this decision.  



FINDING OF FACT

There is no evidence of a current left knee disability 
manifested by left knee pain.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee condition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

Service physical examinations in August 1974, October 1979, 
September 1982, August 1987, and March 1991 noted no 
abnormalities of the left knee.  In May 1979, the veteran 
complained of left knee swelling, popping, and 
decreased range of motion of four weeks duration, with no 
known trauma.  The examiner reported that the left knee was 
within normal limits.  X-ray examination of both knees in May 
1979 demonstrated no bone or joint abnormality.  In August 
1993, the veteran complained of recurrent knee pain.  The 
examiner noted full range of motion with no visible deformity 
and provided an assessment of anterior knee pain.  

The veteran's retirement physical examination in June 1994 
noted no abnormality of the left knee.  On a report of 
medical history, completed at the same time, the veteran 
reported a history of "trick" or locked knee.  The veteran 
stated that he had bilateral knee pain since a twisting 
injury in July 1993.  The examiner noted that an arthroscopy 
had been scheduled and was pending.  

A VA orthopedic examination was conducted in October 1996.  
The veteran reported that his right knee bothered him more 
than the left, and attributed his knee pain to climbing 
ladders during military service.  Physical examination of the 
knees showed tight knee joints bilateral with range of motion 
from 0-130 bilaterally.  The examiner noted that the veteran 
could do a full squat with no crepitus.  X-ray examination of 
both knees was normal.  The examiner reported a diagnosis of 
complaints of arthritis of multiple joints, with no specific 
findings for the left knee.  

In a statement, submitted at the July 1999 hearing, the 
veteran stated that he continued to have difficulties with 
both knees, but predominantly with the right knee.  He stated 
that the right knee would swell, lock, and pop.  

At a hearing before the undersigned in July 1999, the veteran 
testified that he injured his left knee a few times during 
service.  He stated that he went to the doctor to have it 
looked at during service, but could not recall if any 
medication was prescribed.  Transcript, p. 16.  He reported 
aching pain in his left knee with occasional swelling.  He 
stated that the knee would pop sometimes.  The veteran 
testified that the knee hurt all the time, but noted no 
instability.  Transcript, p. 17.  The veteran stated that he 
could not recall whether any doctor had provided a diagnosis 
for his left knee.  He reported that no surgery had been 
recommended for the left knee.  Transcript, p. 18.  


II. Analysis

Service Connection for a Left Knee Condition

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran has not submitted evidence 
of a current disability.  X-ray examination of the left knee 
in October 1996 was normal.  The VA examiner in October 1996 
noted no instability or limitation of motion.  Complaints of 
pain are not, in themselves, a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The veteran has not identified any medical 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim.  Thus, VA has satisfied its 
duty to inform the veteran under 38 U.S.C.A. § 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for a left knee condition 
is denied.  


REMAND

The most recent medical evidence of record with regard to the 
veteran's claims for increased evaluation is the VA 
examination in October 1996.  This examination does not 
provide sufficient detail with which to evaluate the 
veteran's service-connected disabilities, and the Board notes 
that the findings are three years old.  

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Accordingly, the case is REMANDED to 
the RO for the following development:

1. The RO should request that the veteran 
identify the names and addresses of all 
medical care providers who treated him 
for his service-connected low back 
strain, left wrist condition, flexion 
deformity of the toes of the left foot, 
deviated nasal septum, and ethmoid 
sinusitis since his discharge from 
service in July 1994.  After securing the 
necessary releases, the RO should obtain 
these records.

2. The RO should arrange for an examination 
of the veteran by appropriate VA 
specialists for the purpose 
of ascertaining the current nature and 
extent of severity of the veteran's low 
back strain, left wrist condition, 
flexion deformity of the toes of the left 
foot, deviated nasal septum, and ethmoid 
sinusitis.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner should perform any testing, 
including range of motion and X-ray 
examination, necessary to provide an 
assessment of the veteran's conditions.  
Where evaluation of limitation of motion 
is requested, the examiner should address 
whether pain and functional loss are 
additionally disabling, including whether 
there is crepitation, limitation of 
motion, weakness, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.
? With regard to the low back strain, the 
examiner should note any pain on motion, 
muscle spasm, and limitation of motion.  
If limitation of motion is present, the 
examiner should state whether it is 
"slight", "moderate", or "severe."
? With regard to the wrist condition, the 
examiner should note any limitation of 
motion and the existence and frequency of 
occurrence of a ganglion cyst.  
? With regard to the flexion deformity of 
the toes of the left foot, the examiner 
should note whether the condition is 
functionally equivalent to an amputation 
of the great toe, and note any functional 
limitation due to the condition.  
? With regard to the veteran's deviated 
nasal septum, the examiner should state 
whether there is a 50 percent obstruction 
of the nasal passages on both sides or 
complete obstruction on one side.  The 
examiner should provide a finding as to 
obstruction of the nasal passages, 
regardless of whether such meets the 
above requirements.  
? With regard to ethmoid sinusitis, the 
examiner should note the frequency of 
incapacitating episodes (requiring bed 
rest and treatment by a physician) per 
year and the duration of any antibiotic 
treatment for such.  The examiner should 
also note the frequency of 
non-incapacitating episodes and note any 
headaches, pain, purulent discharge, or 
crusting.  

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should then adjudicate the claims 
for increased initial evaluation of 
service-connected low back strain, left 
wrist condition, flexion deformity of the 
toes of the left foot, deviated nasal 
septum, and ethmoid sinusitis.  

5. If any claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

